

115 HR 1506 IH: VA Health Care Provider Education Debt Relief Act of 2017
U.S. House of Representatives
2017-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1506IN THE HOUSE OF REPRESENTATIVESMarch 10, 2017Mr. O'Rourke (for himself, Mr. Bost, Ms. Judy Chu of California, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to increase the maximum amount of education debt reduction
			 available for health care professionals employed by the Veterans Health
			 Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA Health Care Provider Education Debt Relief Act of 2017. 2.FindingsCongress finds the following:
 (1)The Veterans Health Administration suffers from personnel shortages. (2)It is essential that the Secretary of Veterans Affairs work to correct such shortages, focusing on health professional shortage areas designated by the Secretary of Health and Human Services.
 (3)To correct such shortages, the Secretary of Veterans Affairs should aggressively exercise the authority under section 7683 of title 38, United States Code, to reduce the education debt of health care providers employed by the Veterans Health Administration.
			3.Increased maximum education debt reduction for health care professionals employed by the Veterans
 Health AdministrationSection 7683(d) of title 38, United States Code, is amended— (1)in paragraph (1)—
 (A)by striking $120,000 and inserting $150,000; and (B)by striking $24,000 and inserting $30,000; and
 (2)in paragraph (2)(B), by striking all that follows who and inserting works in a geographical area that the Secretary of Health and Human Services has designated under section 332 of the Public Health Service Act (42 U.S.C. 254e) as a health professional shortage area with regards to the specialty or assignment of the participant..
			